Citation Nr: 1234807	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  09-22 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a lumbar spine disorder.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from December 1995 to December 1996 with additional service with the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded this case in November 2011 for additional development.  Specifically, the Board instructed the Agency of Original Jurisdiction (AOJ) to contact the U.S. Army Human Resources Commend (USAHRC) and request a verification of the Veteran's periods of active and inactive duty for training (ACDUTRA and INACDUTRA, respectively), and all service personnel and service treatment records related to the Veteran's service with the Army Reserves.  In a December 2011 response, the USAHRC indicated the Veteran's medical records are maintained at VA's Records Management Center (RMC).  While the RMC was contacted in March 2012, there is no record of a response.  Further, the USAHRC response did not address the request for service personnel records.  To date, there has been no verification of the Veteran's duty status with respect to his various periods of service.

Furthermore, the Board instructed the AOJ to conduct a search for sick call and morning reports regarding treatment for, or absence due to, a spine injury and/or motor vehicle accident, reported by the Veteran's spouse as occurring on June 12, 1996.  This search has not yet been accomplished.

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  As such, on remand, these issues should be adjudicated by the AOJ.

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center (NPRC) for the following:

a. submit an O19 request for the Veteran's entire personnel folder, to include basic and extended service personnel records, to include any administrative remarks and physical profiles.

b. request sick call and morning reports for the Veteran's unit regarding treatment for, or absence due to, a spine injury and/or motor vehicle accident for the month of June 1996.

2. Contact the U.S. Army Human Resources Command, or other appropriate source, and request the following:

a. a verification of all periods of active duty, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) service with the Army Reserves, including verification of the Veteran's duty status during such periods.

b. All service personnel records with respect to the Veteran's service with the Army Reserves.

3. Contact the Adjutant General of the Oregon National Guard and request the following:

a. a verification of all periods of active duty, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) service with the National Guard, including verification of the Veteran's duty status during such periods.

b. All service personnel and medical records with respect to the Veteran's service with the National Guard.

4. Contact the VA Records Management Center, Media Distribution Division, and request all records related to the Veteran's service, including service on active duty and with the Army Reserves and Oregon National Guard.

5. Ensure the Veteran's duty status for all periods of service have been verified.

6. Regarding instructions 1-5, all efforts to obtain these records must be documented and associated with the claims file, and must continue until it is reasonably certain that they do not exist or that any further efforts to obtain the records would be futile.  

7. If, and only if, evidence is obtained which indicates that the Veteran was treated for a spine injury during active service, or otherwise injured his spine during a period of ACDUTRA or INACDUTRA, schedule him for a VA examination for the purpose of ascertaining the existence and etiology of any lumbar spine disorder.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should perform any medically indicated testing.  After reviewing the record and examining the Veteran, the examiner should specify whether the Veteran has any current lumbar spine disorder, and provide an opinion addressing the following:

a. Is it at least as likely as not (i.e., probability of 50 percent) that any current lumbar spine disorder is etiologically related to the Veteran's active military service?  The examiner should specifically comment on the Veteran's assertion of an in-service back injury.

b. If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent) that any current lumbar spine disorder is due to an injury incurred or aggravated while performing a period of ACDUTRA or INACDUTRA?

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

8. If, and only if, additional evidence is obtained regarding the circumstances of the Veteran's active duty service, or service with the Army Reserves and/or National Guard, schedule him for a VA psychiatric examination to determine the existence and etiology of any current psychiatric disorder, to include PTSD.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the examination report.  Prior to the examination, the RO must specify for the examiner the stressors that are verified by the record, including verified deployment(s).  The examiner is requested to provide an opinion regarding the following:

a. Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's claimed in-service personal assault occurred.  The examiner is directed to consider secondary records, as well as the Veteran's medical records, personnel records, and any lay statements submitted by the Veteran.

b. Is it at least as likely as not (i.e., probability of 50 percent) that any currently manifested psychiatric disorder, to include PTSD, is etiologically related to the Veteran's active service.  The examiner is instructed, with respect to the issue of PTSD, to consider only the stressor(s) identified as having been verified by the record.

c. If the answer to (b) is no, is it at least as likely as not (i.e., probability of 50 percent) that any current psychiatric disorder is due to an injury or disease incurred or aggravated while performing a period of ACDUTRA?

d. If the answer to (b) and (c) is no, is it at least as likely as not (i.e., probability of 50 percent) that any current psychiatric is due to an injury (but not disease) incurred or aggravated while performing a period of INACDUTRA?

A complete rationale must be given for any opinion expressed and the foundation for all conclusions should be clearly set forth. The report of the examination should be associated with the Veteran's claims folder.

9. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


